--------------------------------------------------------------------------------

Exhibit 10.1

 
TURKPOWER CORPORATION
2011 OMNIBUS EQUITY INCENTIVE PLAN


1.           Purpose.  The purpose of the TurkPower Corporation 2011 Omnibus
Equity Incentive Plan is to provide a means through which the Company and its
Affiliates may attract and retain key personnel and to provide a means whereby
directors, officers, employees, consultants and advisors (and prospective
directors, officers, employees, consultants and advisors) of the Company and its
Affiliates can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, which may (but need not) be measured by reference
to the value of Common Shares, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and aligning their interests with
those of the Company’s shareholders.


2.           Definitions.  The following definitions shall be applicable
throughout the Plan:


(a)           “Affiliate” means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Company and/or (ii) to the extent provided by the Committee, any person or
entity in which the Company has a significant interest.  The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting or other securities, by contract or otherwise.


(b)           “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, and Performance Compensation Award
granted under the Plan.


(c)           “Board” means the Board of Directors of the Company.


(d)           “Business Combination” has the meaning given such term in the
definition of “Change in Control.”


(e)           “Cause” means, in the case of a particular Award, unless the
applicable Award agreement states otherwise, (i) the Company or an Affiliate
having “cause” or “good cause” to terminate a Participant’s employment or
service, as defined in any employment or consulting agreement between the
Participant and the Company or an Affiliate in effect at the time of such
termination or (ii) in the absence of any such employment or consulting
agreement (or the absence of any definition of “Cause” or “Good Cause” contained
therein), (A) the Participant’s commission of, conviction for, plea of guilty or
nolo contendere to a felony or a crime involving moral turpitude, or other
material act or omission involving dishonesty or fraud, (B) the Participant’s
conduct that results in or is reasonably likely to result in harm to the
reputation or business of the Company or any of its Affiliates in any material
way, (C) the Participant’s failure to perform duties as reasonably directed by
the Company or the Participant’s material violation of any rule, regulation,
policy or plan for the conduct of any service provider to the Company or its
Affiliates or its or their business (which, if curable, is not cured within 5
days after notice thereof is provided to the Participant) or (D) the
Participant’s gross negligence, willful malfeasance or material act of
disloyalty with respect to the Company or its Affiliates (which, if curable, is
not cured within 5 days after notice thereof is provided to the
Participant).  Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.

 
1

--------------------------------------------------------------------------------

 

(f)           “Change in Control” shall, in the case of a particular Award,
unless the applicable Award agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:


(i)           Any sale, lease, exchange or other transfer (in one or a series of
related transactions) of all or substantially all of the assets of the Company
to a non-Affiliate;


(ii)           Any “person” as such term is used in Section 13(d) and Section
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is
or becomes, directly or indirectly, the “beneficial owner” as defined in Rule
13d-3 under the Exchange Act of securities of the Company that represent more
than 50% of the combined voting power of the Company’s then outstanding voting
securities (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2(f), the following acquisitions shall not
constitute a Change in Control:  (I) any acquisition directly from the Company,
(II) any acquisition by the Company, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, (IV) any acquisition by any corporation pursuant to a transaction
that complies with Sections 2(f)(iv), (V) any acquisition involving beneficial
ownership of less than a majority of the then-outstanding Common Shares (the
“Outstanding Company Common Shares”) or the Outstanding Company Voting
Securities that is determined by the Board, based on review of public disclosure
by the acquiring Person with respect to its passive investment intent, not to
have a purpose or effect of changing or influencing the control of the Company;
provided, however, that for purposes of this clause (V), any such acquisition in
connection with (x) an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents or (y) any “Business Combination” (as defined below) shall
be presumed to be for the purpose or with the effect of changing or influencing
the control of the Company;


(iii)           During any period of two (2) consecutive years, the individuals
who at the beginning of such period constituted the Board together with any
individuals subsequently elected to the Board whose nomination by the
shareholders of the Company was approved by a vote of the then incumbent Board
(i.e. those members of the Board who either have been directors from the
beginning of such two-year period or whose election or nomination for election
was previously approved by the Board as provided in this Section 2(f)(iii))
cease for any reason to constitute a majority of the Board;


(iv)           The Board or the shareholders of the Company approve and
consummate a merger, amalgamation or consolidation (a “Business Combination”) of
the Company with any other corporation, unless, following such Business
Combination, all or substantially all of the individuals and entities that were
the beneficial owners of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries);

 
2

--------------------------------------------------------------------------------

 

(v)           The shareholders of the Company approval of a complete liquidation
of the Company.


(g)           “Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto.  Reference in the Plan to any section of the Code shall
be deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.


(h)           “Committee” means the Compensation Committee, as constituted from
time to time, of the Board, or if no such committee shall be in existence at any
relevant time, the term “Committee” for purposes of the Plan shall mean the
Board; provided, however, that while the Common Shares are publicly traded, (i)
the Committee shall be a committee of the Board consisting solely of two or more
Eligible Directors as necessary in each case to satisfy the requirements of
Section 162(m) of the Code and Rule 16b-3 under the Exchange Act with respect to
Awards granted under the Plan and (ii) with respect to Awards to directors who
are not employees of the Company, the Committee shall consist solely of one or
more members of the Board who are “independent” within the meaning of the New
York Stock Exchange corporate governance listing standards (or, if the Common
Shares are not listed on the New York Stock Exchange, such similar standards of
any other applicable registered stock exchange on which the Common Shares are
listed or quoted at any relevant time).


(i)           “Common Shares” means the shares of common stock, par value
$0.0001 per share, of the Company (and any stock or other securities into which
such shares of common stock may be converted or into which they may be
exchanged).


(j)           “Company” means TurkPower Corporation, a Delaware corporation.


(k)           “Confidential Information” means any and all confidential and/or
proprietary trade secrets, knowledge, data, or information of the Company
including, without limitation, any: (A) drawings, inventions, methodologies,
mask works, ideas, processes, formulas, source and object codes, data, programs,
software source documents, works of authorship, know-how, improvements,
discoveries, developments, designs and techniques, and all other work product of
the Company, whether or not patentable or registrable under trademark,
copyright, patent or similar laws; (B) information regarding plans for research,
development, new service offerings and/or products, marketing, advertising and
selling, distribution, business plans and strategies, business forecasts,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers, customers, customer history, customer preferences, or distribution
arrangements; (C) any information regarding the skills or compensation of
employees, suppliers, agents, and/or independent contractors of the Company; (D)
concepts and ideas relating to the development and distribution of content in
any medium or to the current, future and proposed products or services of the
Company; or (E) any other information, data or the like that is confidential or
could reasonably be expected to be confidential.

 
3

--------------------------------------------------------------------------------

 

(l)           “Date of Grant” means the date on which the granting of an Award
is authorized, or such other date as may be specified in such authorization.


(m)           Disability” means the “disability” of a person as defined in a
then effective long-term disability plan maintained by the Company that covers
such person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code.  For purposes of determining the time during which
an Incentive Stock Option may be exercised under the terms of an Option
Agreement, “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.  Section 22(e)(3) of the
Code provides that an individual is totally and permanently disabled if he is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.


(n)           “Effective Date” means the date as of which this Plan is adopted
by the Board.


(o)           “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, and (ii) an
“outside director” within the meaning of Section 162(m) of the Code.


(p)           “Eligible Person” means any (i) individual employed by the Company
or an Affiliate; (ii) director of the Company or an Affiliate; (iii) consultant
or advisor to the Company or an Affiliate, provided that if the Securities Act
applies, such persons must be eligible to be offered securities registrable on
Form S-8 under the Securities Act; or (iv) prospective employees, directors,
officers, consultants or advisors who have accepted offers of employment or
consultancy from the Company or its Affiliates (and would satisfy the provisions
of clauses (i) through (iii) above once he or she begins employment with or
begins providing services to the Company or its Affiliates).


(q)           “Exchange Act” has the meaning given such term in the definition
of “Change in Control,” and any reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.


(r)           “Exercise Price” has the meaning given such term in Section 7(b)
of the Plan.


(s)           “Fair Market Value” means, as of any date, the value of Common
Shares determined as follows:


(i)           If the Common Shares are listed or quoted on any registered stock
exchange, the Fair Market Value of a Common Share shall be the closing sales
price for such a Common Share (or the closing bid price, if applicable) on such
exchange (or if the Common Shares are listed or quoted on more than one
registered exchange, on the exchange with the greatest volume of trading in the
Common Shares) on the day of determination (or if no such price is reported on
that day, on last market trading day prior to the day of determination), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable.

 
4

--------------------------------------------------------------------------------

 

(ii)           In the absence of any listing or quotation of the Common Shares
on any such registered exchange, the Fair Market Value of a Common Share shall
be determined in good faith by the Committee in a manner intended to satisfy the
principles of Section 409A of the Code.


(t)            “Immediate Family Members” shall have the meaning set forth in
Section 16(b).


(u)           “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan and Section 422 of
the Code.


(v)           “Indemnifiable Person” shall have the meaning set forth in Section
4(e) of the Plan.


(w)           “Intellectual Property Products” shall have the meaning set forth
in Section 15(c) of the Plan..


(x)             “Negative Discretion” shall mean the discretion authorized by
the Plan to be applied by the Committee to eliminate or reduce the size of a
Performance Compensation Award consistent with Section 162(m) of the Code.

 
(y)           “Nonqualified Stock Option” means an Option that is not designated
by the Committee as an Incentive Stock Option.

 
(z)            “Officer” means a person who is an “officer” of the Company or
any Affiliate within the meaning of Section 16 of the Exchange Act (whether or
not the Company is subject to the requirements of the Exchange Act).


(aa)          “Option” means an Award granted under Section 7 of the Plan.


(bb)         “Option Period” has the meaning given such term in Section 7(b) of
the Plan.


(cc)          “Outstanding Company Common Shares” has the meaning given such
term in the definition of “Change in Control.”


(dd)         “Outstanding Company Voting Securities” has the meaning given such
term in the definition of “Change in Control.”
 
(ee)          “Participant” means an Eligible Person who has been selected by
the Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

 
5

--------------------------------------------------------------------------------

 

(ff)          “Performance Compensation Award” shall mean any Award designated
by the Committee as a Performance Compensation Award pursuant to Section 11 of
the Plan.


(gg)         “Performance Criteria” shall mean the criterion or criteria that
the Committee shall select for purposes of establishing the Performance Goal(s)
for a Performance Period with respect to any Performance Compensation Award
under the Plan.


(hh)         “Performance Formula” shall mean, for a Performance Period, the one
or more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.


(ii)           “Performance Goals” shall mean, for a Performance Period, the one
or more goals established by the Committee for the Performance Period based upon
the Performance Criteria.


(jj)           “Performance Period” shall mean the one or more periods of time,
as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.


(kk)          “Permitted Transferee” shall have the meaning set forth in Section
16(b) of the Plan.


(ll)           “Person” has the meaning given such term in the definition of
“Change in Control.”


(mm)       “Plan” means this TurkPower Corporation 2011 Omnibus Equity Incentive
Plan.


(nn)         “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.


(oo)         “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver Common Shares, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.


(pp)         “Restricted Stock” means Common Shares, subject to certain
specified restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.


(qq)         “SAR Period” has the meaning given such term in Section 8(b) of the
Plan.

 
6

--------------------------------------------------------------------------------

 

(rr)          “Securities Act” means the Securities Act of 1933, as amended, and
any successor thereto.  Reference in the Plan to any section of the Securities
Act shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.


(ss)          “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.


(tt)          “Stock Bonus Award” means an Award granted under Section 10 of the
Plan.


(uu)         “Strike Price” means, except as otherwise provided by the Committee
in the case of Substitute Awards, (i) in the case of a SAR granted in tandem
with an Option, the Exercise Price of the related Option, or (ii) in the case of
a SAR granted independent of an Option, an amount not less than the Fair Market
Value on the Date of Grant.


(vv)          “Subsidiary” means, with respect to any specified Person:
 
(1)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares or any equivalent equity-type
ownership (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or shareholders’ agreement that effectively
transfers voting power) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and


(2)           any partnership (or any comparable foreign entity) (a) the sole
general partner (or functional equivalent thereof) or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners (or functional equivalents thereof) of which are that Person or
one or more Subsidiaries of that Person (or any combination thereof).


(ww)         “Substitute Award” has the meaning given such term in Section 5(e).


3.           Effective Date; Duration.  The Plan shall be effective as of the
Effective Date.  Unless sooner terminated by the Board in accordance with
Section 13 hereof, the expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.


4.           Administration.


(a)           The Committee shall administer the Plan.  To the extent required
to comply with the provisions of Rule 16b-3 promulgated under the Exchange Act
(if the Board is not acting as the Committee under the Plan) or necessary to
obtain the exception for performance-based compensation under Section 162(m) of
the Code, as applicable, it is intended that each member of the Committee shall,
at the time he takes any action with respect to an Award under the Plan, be an
Eligible Director.  However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.  The acts of a
majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee.

 
7

--------------------------------------------------------------------------------

 

(b)           Subject to the provisions of the Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by the Plan,
to:  (i) designate Participants; (ii) determine the type or types of Awards to
be granted to a Participant; (iii) determine the number of Common Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Common Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances the delivery of cash, Common Shares, other securities, other
Awards or other property and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant or
of the Committee; (vii) interpret, administer, reconcile any inconsistency in,
correct any defect in and/or supply any omission in the Plan and any instrument
or agreement relating to, or Award granted under, the Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
(ix) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.


(c)           The Committee may delegate to one or more officers of the Company
or any Affiliate the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election that is the responsibility of or that
is allocated to the Committee herein, and that may be so delegated as a matter
of law, except for grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.


(d)           Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any shareholder of the Company.


(e)           No member of the Board, the Committee, delegate of the Committee
or any employee or agent of the Company (each such person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award
hereunder.  Each Indemnifiable Person shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnifiable
Person in connection with or resulting from any action, suit or proceeding to
which such Indemnifiable Person may be a party or in which such Indemnifiable
Person may be involved by reason of any action taken or omitted to be taken
under the Plan or any Award agreement and against and from any and all amounts
paid by such Indemnifiable Person with the Company’s approval, in settlement
thereof, or paid by such Indemnifiable Person in satisfaction of any judgment in
any such action, suit or proceeding against such Indemnifiable Person, provided,
that the Company shall have the right, at its own expense, to assume and defend
any such action, suit or proceeding and once the Company gives notice of its
intent to assume the defense, the Company shall have sole control over such
defense with counsel of the Company’s choice.  The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s constituent documents. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such Indemnifiable Persons may be entitled under the Company’s
constituent documents, as a matter of law, or otherwise, or any other power that
the Company may have to indemnify such Indemnifiable Persons or hold them
harmless.

 
8

--------------------------------------------------------------------------------

 

(f)           Notwithstanding anything to the contrary contained in the Plan,
the Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer the Plan with respect to such Awards.  In any such case,
the Board shall have all the authority granted to the Committee under the Plan.


5.           Shares Subject to the Plan; Grant of Awards; Limitations.


(a)           Subject to Section 12 of the Plan, the Committee is authorized to
deliver under the Plan 20,000,000 Common Shares subject to Awards.  The
aggregate number of Common Shares subject to Awards granted in any one calendar
year to all Participants shall not exceed 20,000,000 shares, and the aggregate
number of Common Shares subject to an Award granted in any one calendar year to
any individual shall not exceed 10,000,000 shares.


(b)            The Committee may, from time to time, grant Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Bonus
Awards and/or Performance Compensation Awards to one or more Eligible Persons
selected in its sole discretion. An Eligible Person may be granted more than one
Award under the Plan, and Awards may be granted at any time or times during the
term of the Plan. The grant of an Award to an Eligible Person shall not be
deemed either to entitle that individual to, or to disqualify that individual
from, participation in any other grant of Awards under the Plan.


(c)           Use of Common Shares to pay the required Exercise Price or tax
obligations, or shares not issued in connection with settlement of an Option or
SAR or that are used or withheld to satisfy tax obligations of the Participant
shall, notwithstanding anything herein to the contrary, not be available again
for other Awards under the Plan.  Shares underlying Awards under this Plan that
are forfeited, cancelled, expire unexercised, or are settled in cash are
available again for Awards under the Plan.

 
9

--------------------------------------------------------------------------------

 

(d)           Common Shares delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.


(e)           Awards may, in the sole discretion of the Committee, be granted
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by an entity acquired by the Company or with which the
Company combines (“Substitute Awards”).  The number of Common Shares underlying
any Substitute Awards shall be counted against the aggregate number of Common
Shares available for Awards under the Plan.


6.           Eligibility.  Participation shall be limited to Eligible Persons
who have entered into an Award agreement or who have received written
notification from the Committee, or from a person designated by the Committee,
that they have been selected to participate in the Plan.


7.           Options.


(a)           Generally.  Each Option granted under the Plan shall be evidenced
by an Award agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)).  Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.  All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award agreement expressly states that the Option
is intended to be an Incentive Stock Option.  Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company and its
Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the
Code.  No Option shall be treated as an Incentive Stock Option unless the Plan
has been approved by the shareholders of the Company in a manner intended to
comply with the stockholder approval requirements of Section 422(b)(1) of the
Code, provided that any Option intended to be an Incentive Stock Option shall
not fail to be effective solely on account of a failure to obtain such approval,
but rather such Option shall be treated as a Nonqualified Stock Option unless
and until such approval is obtained.  In the case of an Incentive Stock Option,
the terms and conditions of such grant shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code.  If for any reason an
Option intended to be an Incentive Stock Option (or any portion thereof) shall
not qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.


(b)           Exercise Price.  The exercise price (“Exercise Price”) per Common
Share for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant; provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns shares representing more than 10% of the voting power
of all classes of shares of the Company or any Affiliate, the Exercise Price per
share shall not be less than 110% of the Fair Market Value per share on the Date
of Grant and provided further that, notwithstanding any provision herein to the
contrary, the Exercise Price shall not be less than the par value per Common
Share.

 
10

--------------------------------------------------------------------------------

 

(c)           Vesting and Expiration.  Options shall (i) vest and become
exercisable in such manner and on such date or dates, and (ii) expire after such
period, not to exceed ten years (the “Option Period”), in each case as may be
determined by the Committee and as set forth in an Award agreement; provided,
however, that the Option Period shall not exceed five years from the Date of
Grant in the case of an Incentive Stock Option granted to a Participant who on
the Date of Grant owns shares representing more than 10% of the voting power of
all classes of shares of the Company or any Affiliate; provided, further, that
notwithstanding any vesting dates set by the Committee in the Award agreement,
the Committee may, in its sole discretion, accelerate the exercisability of any
Option, which acceleration shall not affect the terms and conditions of such
Option other than with respect to exercisability.  Unless otherwise provided by
the Committee in an Award agreement:  (i)  the unvested portion of an Option
shall expire upon termination of employment or service of the Participant
granted the Option, and the vested portion of such Option shall remain
exercisable for (A) one year following termination of employment or service by
reason of such Participant’s death or Disability, but not later than the
expiration of the Option Period or (B) 90 days following termination of
employment or service for any reason other than such Participant’s death or
Disability, and other than such Participant’s termination of employment or
service for Cause, but not later than the expiration of the Option Period and
(ii) both the unvested and the vested portion of an Option shall expire upon the
termination of the Participant’s employment or service by the Company for Cause.


(d)           Method of Exercise and Form of Payment.  No Common Shares shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any federal, state, local and non-U.S. income
and employment taxes required to be withheld.  Options that have become
exercisable may be exercised by delivery of written notice of exercise or, if
provided for, electronic notice of exercise, to the Company in accordance with
the terms of the Option accompanied by payment of the Exercise Price.  The
Exercise Price shall be payable (i) in cash, check, cash equivalent and/or
Common Shares having a Fair Market Value on the date of exercise equal to the
Exercise Price (including, pursuant to procedures approved by the Committee, by
means of attestation of ownership of a sufficient number of Common Shares in
lieu of actual delivery of such shares to the Company), provided, that such
Common Shares are not subject to any pledge or other security interest, and (ii)
by such other method as the Committee may permit in accordance with applicable
law, in its sole discretion, including without limitation:  (A) in other
property having a fair market value on the date of exercise equal to the
Exercise Price or (B) if there is a public market for the Common Shares at such
time, by means of a broker-assisted “cashless exercise” pursuant to which the
Company is delivered a copy of irrevocable instructions to a stockbroker to sell
the Common Shares otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price or (C) by
a “net exercise” method whereby the Company withholds from the delivery of the
Common Shares for which the Option was exercised that number of Common Shares
having a Fair Market Value equal to the aggregate Exercise Price for the Common
Shares for which the Option was exercised.  Any fractional Common Shares shall
be settled in cash.  The Committee may specify a reasonable minimum number of
Common Shares or a percentage of the shares subject to an Option that may be
purchased on any exercise of an Option; provided, that such minimum number will
not prevent Optionee from exercising the full number of Common Shares as to
which the Option is then exercisable.

 
11

--------------------------------------------------------------------------------

 

(e)           Notification upon Disqualifying Disposition of an Incentive Stock
Option.  Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Shares acquired pursuant to the exercise
of such Incentive Stock Option.  A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Shares before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or (B)
one year after the date of exercise of the Incentive Stock Option.  The Company
may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession of any Common Shares acquired
pursuant to the exercise of an Incentive Stock Option as agent for the
applicable Participant until the end of the period described in the preceding
sentence.


(f)           Compliance With Laws, etc.  Notwithstanding the foregoing, in no
event shall a Participant be permitted to exercise an Option in a manner that
the Committee determines would violate the Sarbanes-Oxley Act of 2002, if
applicable, or any other applicable law or the applicable rules and regulations
of the Securities and Exchange Commission or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded.


8.           Stock Appreciation Rights.


(a)           Generally.  Each SAR granted under the Plan shall be evidenced by
an Award agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)).  Each SAR so granted shall be subject to the
conditions set forth in this Section 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.  Any Option granted under the Plan may include tandem SARs.  The
Committee also may award SARs to Eligible Persons independent of any Option.


(b)           Strike Price.  The Strike Price per Common Share for each SAR
shall not be less than 100% of the Fair Market Value of such share determined as
of the Date of Grant


(c)           Vesting and Expiration.  A SAR granted in connection with an
Option shall become exercisable and shall expire according to the same vesting
schedule and expiration provisions as the corresponding Option.  A SAR shall (i)
vest and become exercisable in such manner and on such date or dates, and (ii)
expire after such period, not to exceed ten years (the “SAR Period”), in each
case as may be determined by the Committee and as set forth in an Award
agreement; provided, however, that notwithstanding any vesting dates set by the
Committee in the Award agreement, the Committee may, in its sole discretion,
accelerate the exercisability of any SAR, which acceleration shall not affect
the terms and conditions of such SAR other than with respect to
exercisability.  Unless otherwise provided by the Committee in an Award
agreement:  (i) the unvested portion of a SAR shall expire upon termination of
employment or service of the Participant granted the SAR, and the vested portion
of such SAR shall remain exercisable for (A) one year following termination of
employment or service by reason of such Participant’s death or Disability, but
not later than the expiration of the SAR Period or (B) 90 days following
termination of employment or service for any reason other than such
Participant’s death or Disability, and other than such Participant’s termination
of employment or service for Cause, but not later than the expiration of the SAR
Period and (ii) both the unvested and the vested portion of a SAR shall expire
upon the termination of the Participant’s employment or service by the Company
for Cause.

 
12

--------------------------------------------------------------------------------

 

(d)           Method of Exercise.  SARs that have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.  Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an Option, the SAR Period), the Fair Market Value of a Common
Shares exceeds the Strike Price, the Participant has not exercised the SAR or
the corresponding Option (if applicable), and neither the SAR nor the
corresponding Option (if applicable) has expired, such SAR shall be deemed to
have been exercised by the Participant on such last day and the Company shall
make the appropriate payment therefor.


(e)           Payment.  Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of a
Common Share on the exercise date over the Strike Price, less an amount equal to
any federal, state, local and non-U.S. income and employment taxes required to
be withheld.  The Company shall pay such amount in cash, in Common Shares with a
Fair Market Value equal to such amount, or any combination thereof, as
determined by the Committee in an Award agreement.  Any fractional Common Share
shall be settled in cash.


9.           Restricted Stock and Restricted Stock Units.


(a)           Generally.  Each grant of Restricted Stock and Restricted Stock
Units shall be evidenced by an Award agreement (whether in paper or electronic
medium (including email or the posting on a web site maintained by the Company
or a third party under contract with the Company)).  Each such grant shall be
subject to the conditions set forth in this Section 9, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.


(b)           Restricted Stock – Accounts, Escrow or Similar Arrangement.  Upon
the grant of Restricted Stock, a book entry in a restricted account shall be
established in the Participant’s name at the Company’s transfer agent and, if
the Committee determines that the Restricted Stock shall be held by the Company
or in escrow rather than held in such restricted account pending the release of
the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate share
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement.  If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
share power within the amount of time specified by the Committee, the Award
shall be null and void.  Subject to the restrictions set forth in this Section 9
and the applicable Award agreement, the Participant generally shall have the
rights and privileges of a shareholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock and the right to
receive dividends, if applicable.  To the extent shares of Restricted Stock are
forfeited, any share certificates issued to the Participant evidencing such
shares shall be returned to the Company, and all rights of the Participant to
such shares and as a shareholder with respect thereto shall terminate without
further obligation on the part of the Company.

 
13

--------------------------------------------------------------------------------

 

(c)           Vesting; Acceleration of Lapse of Restrictions.  The Restricted
Period shall lapse with respect to an Award of Restricted Stock or Restricted
Stock Units at such times as provided by the Committee in an Award agreement,
and the unvested portion of Restricted Stock and Restricted Stock Units shall
terminate and be forfeited upon termination of employment or service of the
Participant.


(d)           Delivery of Restricted Stock and Settlement of Restricted Stock
Units.


(i)            Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award agreement.  If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full
share). Dividends, if any, that may have been withheld by the Committee and
attributable to any particular share of Restricted Stock shall be distributed to
the Participant in cash or, at the sole discretion of the Committee, in Common
Shares having a Fair Market Value equal to the amount of such dividends, upon
the release of restrictions on such share and, if such share is forfeited, the
Participant shall have no right to such dividends (except as otherwise set forth
by the Committee in the applicable Award agreement).


(ii)           Unless otherwise provided by the Committee in an Award agreement,
upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one Common Share for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part Common Share in lieu of
delivering only Common Shares in respect of such Restricted Stock Units or (ii)
defer the delivery of Common Shares (or cash or part Common Shares and part
cash, as the case may be) beyond the expiration of the Restricted Period if such
delivery would result in a violation of applicable law until such time as is no
longer the case.  If a cash payment is made in lieu of delivering Common Shares,
the amount of such payment shall be equal to the Fair Market Value of the Common
Shares as of the date on which the Restricted Period lapsed with respect to such
Restricted Stock Units, less an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld.


10.           Stock Bonus Awards.  The Committee may issue unrestricted Common
Shares, or other Awards denominated in Common Shares, under the Plan to Eligible
Persons, either alone or in tandem with other awards, in such amounts as the
Committee shall from time to time in its sole discretion determine.  Each Stock
Bonus Award granted under the Plan shall be evidenced by an Award agreement
(whether in paper or electronic medium (including email or the posting on a web
site maintained by the Company or a third party under contract with the
Company)).  Each Stock Bonus Award so granted shall be subject to such
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.

 
14

--------------------------------------------------------------------------------

 

11.           Performance Compensation Awards.


(a)           Generally.  The Committee shall have the authority, at the time of
grant of any Award described in Sections 9 or 10 of the Plan, to designate such
Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.  The maximum
number of Common Shares subject to a Performance Compensation Award granted to a
Participant in any taxable year shall not exceed 1,000,000 Common Shares. The
Committee shall also have the authority to make an award of a cash bonus to any
Participant and designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.  The maximum cash bonus payable to a Participant pursuant to a
Performance Compensation Award shall not exceed $5 million in any calendar year.


(b)           Discretion of Committee with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period, the Committee shall
have sole discretion to select the length of such Performance Period, the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goals(s) that is (are) to apply and the
Performance Formula.  Within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code, if applicable), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.


(c)           Performance Criteria.  The Performance Criteria that will be used
to establish the Performance Goal(s) shall be based on the attainment of
specific levels of performance of the Company (and/or one or more Affiliates,
divisions, reportable segments or operational units, or any combination of the
foregoing) and shall include one or more of the following:  (i) net earnings or
net income (before or after taxes); (ii) basic or diluted earnings per share
(before or after taxes); (iii) net revenue or revenue growth; (iv) gross profit
or gross profit growth; (v) operating income or profit (before or after taxes);
(vi) return measures (including, but not limited to, return on assets, capital,
invested capital, equity, or sales); (vii) cash flow (including, but not limited
to, operating cash flow, free cash flow, and cash flow return on capital);
(viii) earnings before or after taxes, interest, depreciation and/or
amortization; (ix) gross or operating margins; (x) productivity ratios; (xi)
share price (including, but not limited to, growth measures and total
shareholder return); (xii) expense targets; (xiii) margins; (xiv) operating
efficiency; (xv) objective measures of customer satisfaction; (xvi) working
capital targets; (xvii) measures of economic value added; (xviii) inventory
control; (xix) enterprise value; (xx) sales; (xxi) debt levels and net debt;
(xxii) combined ratio; (xxiii) timely launch of new facilities; (xxiv) client
retention; (xxv) employee retention; (xxvi) performance relative to budget;
(xxvii) safety performance targets and (xxviii)  objective measures of personal
targets, goals or completion of projects.  Any one or more of the Performance
Criteria may be used on an absolute or relative basis to measure the performance
of a Participant and the Company (and/or one or more Affiliates, divisions,
reportable segments or operational units, or any combination of the foregoing),
as the Committee may deem appropriate, or any of the above Performance Criteria
may be compared to the performance of a selected group of comparison companies
or a published or special index that the Committee, in its sole discretion,
deems appropriate, or as compared to various stock market indices.  The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph.  To the extent required under Section
162(m) of the Code, the Committee shall, within the first 90 days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period and thereafter promptly communicate such Performance Criteria to the
Participant.

 
15

--------------------------------------------------------------------------------

 

(d)           Modification of Performance Goal(s).  In the event that applicable
tax and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining shareholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining shareholder approval.  The Committee shall adjust or modify
the calculation of a Performance Goal for a Performance Period, based on and in
order to appropriately reflect the following events:  (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs; (v)
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year; (vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof; (viii)
foreign exchange gains and losses; and (ix) a change in the Company’s fiscal
year.


(e)           Payment of Performance Compensation Awards.


(i)           Condition to Receipt of Payment.  Unless otherwise provided in the
applicable Award agreement, a Participant must be employed by the Company or an
Affiliate of the Company on the date of payment with respect to a Performance
Period to be eligible to receive such payment in respect of a Performance
Compensation Award for the preceding Performance Period.


(ii)           Limitation.  A Participant shall be eligible to receive payment
in respect of a Performance Compensation Award only to the extent that:  (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance Compensation Award has been earned for
the Performance Period based on the application of the Performance Formula to
such achieved Performance Goals.


(iii)           Certification.  Following the completion of a Performance
Period, the Committee shall review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance
Formula.  The Committee shall then determine the amount of each Participant’s
Performance Compensation Award actually payable for the Performance Period and,
in so doing, may apply Negative Discretion.

 
16

--------------------------------------------------------------------------------

 

(iv)           Use of Negative Discretion.  In determining the actual amount of
an individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate.  The Committee shall not have the
discretion, except as is otherwise provided in the Plan, to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.


(f)           Timing of Award Payments.  Performance Compensation Awards granted
for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 11, but in no event later than two-and-one-half months following
the end of the fiscal year during which the Performance Period is completed.


12.           Changes in Capital Structure and Similar Events.


(a)           Effect of Certain Events. In the event of (A) any dividend or
other distribution (whether in the form of cash, Common Shares, other securities
or other property), recapitalization, stock split, reverse stock split,
reorganization, merger, amalgamation, consolidation, split-up, split-off,
combination, repurchase or exchange of Common Shares or other securities of the
Company, issuance of warrants or other rights to acquire Common Shares or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the Common
Shares, or (B) unusual or nonrecurring events (including, without limitation, a
Change in Control) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the Committee shall
make any such adjustments in such manner as it may deem equitable, including
without limitation any or all of the following:


(i)           adjusting any or all of (A) the number of Common Shares or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of Common
Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

 
17

--------------------------------------------------------------------------------

 

(ii)           providing for a substitution or assumption of Awards,
accelerating the exercisability of, lapse of restrictions on, or termination of,
Awards or providing for a period of time for exercise prior to the occurrence of
such event; and


(iii)           canceling any one or more outstanding Awards or portion thereof
and causing to be paid to the holders thereof, in cash, Common Shares, other
securities or other property, or any combination thereof, the value of such
Awards, if any, as determined by the Committee (which if applicable may be based
upon the price per Common Share received or to be received by other shareholders
of the Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
Common Shares subject to such Option or SAR over the aggregate Exercise Price or
Strike Price of such Option or SAR, respectively (it being understood that, in
such event, any Option or SAR having a per share Exercise Price or Strike Price
equal to, or in excess of, the Fair Market Value of a Common Share subject
thereto may be canceled and terminated without any payment or consideration
therefor); provided, however, that in the case of any “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Statement of
Financial Accounting Standards No. 123 (Revised 2004)), the Committee shall make
an equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring.  Any adjustment in Incentive Stock Options under this
Section 12 (other than any cancellation of Incentive Stock Options) shall be
made only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 12 shall
be made in a manner that does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act.  The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.


(b)           Effect of Change in Control.  [Unless specifically provided
otherwise with respect to Change in Control events in an Award or in a
then-effective written employment agreement between the Participant and the
Company or an Affiliate, if, during the effectiveness of the Plan, a Change in
Control occurs, (i) each Option and SAR which is at the time outstanding under
the Plan shall automatically become fully vested and exercisable and free from
restrictions immediately prior to the specified effective date of such Change in
Control, for all Common Shares at the time subject to such, (ii) the Restricted
Period shall expire and restrictions applicable to all outstanding Restricted
Stock Awards and Restricted Stock Units shall lapse and such Awards shall become
fully vested and (iii) Performance Periods in effect on the date the Change in
Control occurs shall end on such date, and the Committee shall (A) determine the
extent to which Performance Goals with respect to each such Performance Period
have been met based upon such audited or unaudited financial information or
other information then available as it deems relevant and (B) cause the
Participant to receive partial or full payment of Awards for each such
Performance Period based upon the Committee’s determination of the degree of
attainment of the Performance Goals, or assuming that the applicable “target”
levels of performance have been attained or on such other basis determined by
the Committee.  To the extent practicable, any actions taken by the Committee
under this Section 12(b) shall occur in a manner and at a time which allows
affected Participants the ability to participate in the Change in Control
transactions with respect to the Common Shares subject to their Awards.

 
18

--------------------------------------------------------------------------------

 

13.           Amendments and Termination.


(a)           Amendment and Termination of the Plan.  The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, that (i) no amendment to Section 11(c) or Section 13(b) (to the
extent required by the proviso in such Section 13(b)) shall be made without
shareholder approval and (ii) no such amendment, alteration, suspension,
discontinuation or termination shall be made without shareholder approval if
such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the Common Shares may be listed or quoted or to
prevent the Company from being denied a tax deduction under Section 162(m) of
the Code); provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.


(b)           Amendment of Award agreements.  The Committee may, to the extent
consistent with the terms of any applicable Award agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the consent of the affected Participant; provided, further, that without
shareholder approval, except as otherwise permitted under Section 12 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR, (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR, another Award
or cash and (iii) the Committee may not take any other action that is considered
a “repricing” for purposes of the shareholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Shares
are listed or quoted.


14.           Restrictive Covenants.


(a)            Confidentiality.  By accepting an Award under the Plan, and as a
condition thereof, each Participant agrees not to, at any time, either during
their employment or thereafter, divulge, use, publish or in any other manner
reveal, directly or indirectly, to any person, firm, corporation or any other
form of business organization or arrangement, and to keep in the strictest
confidence any Confidential Information, except (i) as may be necessary to the
performance of the Participant’s duties to the Company, (ii) with the Company’s
express written consent, (iii) to the extent that any such information is in or
becomes in the public domain other than as a result of the Participant’s breach
of any of his or her obligations under this Section 14(a), or (iv) where
required to be disclosed by court order, subpoena or other government process
and in such event, the Participant shall cooperate with the Company in
attempting to keep such information confidential to the maximum extent
possible.  Upon the request of the Company or an Affiliate, the Participant
agrees to promptly deliver to the Company the originals and all copies, in
whatever medium, of all such Confidential Information.

 
19

--------------------------------------------------------------------------------

 

(b)           Non-Disparagement.  By accepting an Award under the Plan, and as a
condition thereof, the Participant acknowledges and agrees that he or she will
not defame or publicly criticize the services, business, integrity, veracity or
personal or professional reputation of the Company, including its officers,
directors, partners, executives or agents, in either a professional or personal
manner at any time during or following his or her employment.


(c)           Post-Employment Property.  By accepting an Award under the Plan,
and as a condition thereof, the Participant agrees that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to the business of the
Company that the Participant, either solely or in collaboration with others, has
made or may make, discover, invent, develop, perfect, or reduce to practice
during his or her employment, whether or not during regular business hours and
created, conceived or prepared on the Company’s premises or otherwise shall be
the sole and complete property of the Company.  More particularly, and without
limiting the foregoing, the Participant agrees that all of the foregoing and any
(i) inventions (whether patentable or not, and without regard to whether any
patent therefor is ever sought), (ii) marks, names, or logos (whether or not
registrable as trade or service marks, and without regard to whether
registration therefor is ever sought), (iii) works of authorship (without regard
to whether any claim of copyright therein is ever registered), and (iv) trade
secrets, ideas, and concepts ((i) to (iv) collectively, “Intellectual Property
Products”) created, conceived, or prepared on the Company’s premises or
otherwise, whether or not during normal business hours, shall perpetually and
throughout the world be the exclusive property of the Company, as shall all
tangible media (including, but not limited to, papers, computer media of all
types, and models) in which such Intellectual Property Products shall be
recorded or otherwise fixed.  The Participant further agrees promptly to
disclose in writing and deliver to the Company all Intellectual Property
Products created during his or her engagement by the Company, whether or not
during normal business hours.  The Participant agrees that all works of
authorship created by the Participant during his or her engagement by the
Company shall be works made for hire of which the Company is the author and
owner of copyright.  To the extent that any competent decision-making authority
should ever determine that any work of authorship created by the Participant
during his or her engagement by the Company is not a work made for hire, by
accepting an Award, the Participant assigns all right, title and interest in the
copyright therein, in perpetuity and throughout the world, to the Company.  To
the extent that this Plan does not otherwise serve to grant or otherwise vest in
the Company all rights in any Intellectual Property Product created by the
Participant during his or her engagement by the Company, by accepting an Award,
the Participant assigns all right, title and interest therein, in perpetuity and
throughout the world, to the Company.  The Participant agrees to execute,
immediately upon the Company’s reasonable request and without charge, any
further assignments, applications, conveyances or other instruments, at any
time, whether or not the Participant is engaged by the Company at the time such
request is made, in order to permit the Company and/or its respective assigns to
protect, perfect, register, record, maintain, or enhance their rights in any
Intellectual Property Product; provided, that, the Company shall bear the cost
of any such assignments, applications or consequences.  Upon termination of the
Participant’s employment by the Company for any reason whatsoever, and at any
earlier time the Company so requests, the Participant will immediately deliver
to the custody of the person designated by the Company all originals and copies
of any documents and other property of the Company in the Participant’s
possession, under the Participant’s control or to which he or she may have
access.

 
20

--------------------------------------------------------------------------------

 

For purposes of this Section 14, the term “Company” shall include the Company
and its Affiliates.


15.           General.


(a)            Award Agreements.  Each Award under the Plan shall be evidenced
by an Award agreement, which shall be delivered to the Participant (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)) and
shall specify the terms and conditions of the Award and any rules applicable
thereto, including without limitation, the effect on such Award of the death,
Disability or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee.


(b)           Nontransferability.


(i)           Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative.  No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.


(ii)           Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award agreement to preserve the
purposes of the Plan, to:  (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
agreement (each transferee described in clauses (A), (B) (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.


(iii)           The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee, and any
reference in the Plan, or in any applicable Award agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the Common Shares to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.

 
21

--------------------------------------------------------------------------------

 

(c)           Tax Withholding.


(i)           A Participant shall be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold, from any cash, Common Shares, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Shares, other securities or
other property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding
taxes.


(ii)           Without limiting the generality of clause (i) above, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability by (A) the delivery of Common
Shares (which are not subject to any pledge or other security interest) owned by
the Participant having a fair market value equal to such withholding liability
or (B) having the Company withhold from the number of Common Shares otherwise
issuable or deliverable pursuant to the exercise or settlement of the Award a
number of shares with a fair market value equal to such withholding liability
(but no more than the minimum required statutory withholding liability).


(d)           No Claim to Awards; No Rights to Continued Employment; Waiver.  No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award.  There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards.  The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated.  Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or an Affiliate,
nor shall it be construed as giving any Participant any rights to continued
service on the Board.  The Company or any of its Affiliates may at any time
dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award agreement.  By accepting
an Award under the Plan, a Participant shall thereby be deemed to have waived
any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award agreement, notwithstanding any provision to
the contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

 
22

--------------------------------------------------------------------------------

 

(e)           International Participants.  With respect to Participants who
reside or work outside of the United States of America and who are not (and who
are not expected to be) “covered employees” within the meaning of Section 162(m)
of the Code, the Committee may in its sole discretion amend the terms of the
Plan or outstanding Awards with respect to such Participants in order to conform
such terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant, the Company or its Affiliates.


(f)           Designation and Change of Beneficiary.  Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under the Plan upon his death.  A Participant
may, from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the
Committee.  The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt.  If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be his or her spouse or, if the Participant is
unmarried at the time of death, his or her estate.


(g)           Termination of Employment/Service.  Unless determined otherwise by
the Committee at any point following such event or as otherwise provided in an
Award agreement, service shall not be considered terminated in the case of (i)
any approved leave of absence, (ii) transfers among the Company, any Affiliate,
or any successor, in any capacity of any employee, director or consultant, or
(iii) any change in status as long as the individual remains in the service of
the Company or an Affiliate in any capacity of employee, director or
consultant.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.  For purposes of each Incentive
Stock Option, if such leave exceeds ninety (90) days, and re-employment upon
expiration of such leave is not guaranteed by statute or contract, then the
Incentive Stock Option shall be treated as a Non-Qualified Stock Option on the
day that is three (3) months and one (1) day following the expiration of such
ninety (90)-day period.


(h)           No Rights as a Stockholder.  Except as otherwise specifically
provided in the Plan or any Award agreement, no person shall be entitled to the
privileges of ownership in respect of Common Shares that are subject to Awards
hereunder until such shares have been issued or delivered to that person.


(i)           Government and Other Regulations.


(i)           The obligation of the Company to settle Awards in Common Shares or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be
required.  Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any Common Shares pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with.  The Company shall be under no obligation to register for
sale under the Securities Act any of the Common Shares to be offered or sold
under the Plan.  The Committee shall have the authority to provide that all
certificates for Common Shares or other securities of the Company or any
Affiliate delivered under the Plan shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan, the
applicable Award agreement, the federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which such shares
or other securities are then listed or quoted and any other applicable federal,
state, local or non-U.S. laws, and, without limiting the generality of Section 9
of the Plan, the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such
restrictions.  Notwithstanding any provision in the Plan to the contrary, the
Committee reserves the right to add any additional terms or provisions to any
Award granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.

 
23

--------------------------------------------------------------------------------

 

(ii)           The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of Common Shares from the public markets, the Company’s issuance of
Common Shares to the Participant, the Participant’s acquisition of Common Shares
from the Company and/or the Participant’s sale of Common Shares to the public
markets, illegal, impracticable or inadvisable.  If the Committee determines to
cancel all or any portion of an Award in accordance with the foregoing, the
Company shall pay to the Participant an amount equal to the excess of (A) the
aggregate Fair Market Value of the Common Shares subject to such Award or
portion thereof canceled (determined as of the applicable exercise date, or the
date that the shares would have been vested or delivered, as applicable), over
(B) the aggregate Exercise Price or Strike Price (in the case of an Option or
SAR, respectively) or any amount payable as a condition of delivery of Common
Shares (in the case of any other Award).  Such amount shall be delivered to the
Participant as soon as practicable following the cancellation of such Award or
portion thereof.


(iii)           Notwithstanding any provision in this Plan to the contrary, any
portion of an Award under the Plan shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule or
applicable Company policy.


(j)           Payments to Persons Other Than Participants.  If the Committee
shall find that any person to whom any amount is payable under the Plan is
unable to care for his affairs because of illness or accident, or is a minor, or
has died, then any payment due to such person or his estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment.  Any such payment shall be a complete discharge
of the liability of the Committee and the Company therefor.

 
24

--------------------------------------------------------------------------------

 

(k)           Nonexclusivity of the Plan.  Neither the adoption of this Plan by
the Board nor the submission of this Plan to the shareholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other
equity-based awards otherwise than under this Plan, and such arrangements may be
either applicable generally or only in specific cases.


(l)            No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and a Participant or other person or entity, on the other hand.  No provision of
the Plan or any Award shall require the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes.  Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.


(m)           Reliance on Reports.  Each member of the Committee and each member
of the Board shall be fully justified in acting or failing to act, as the case
may be, and shall not be liable for having so acted or failed to act in good
faith, in reliance upon any report made by the independent public accountant of
the Company and its Affiliates and/or any other information furnished in
connection with the Plan by any agent of the Company or the Committee or the
Board, other than himself.


(n)           Relationship to Other Benefits.  No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.


(o)           Governing Law.  The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.


(p)           Severability.  If any provision of the Plan or any Award or Award
agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 
25

--------------------------------------------------------------------------------

 

(q)           Obligations Binding on Successors.  The obligations of the Company
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.


(r)           Code Section 162(m) Approval.  If so determined by the Committee,
the provisions of the Plan regarding Performance Compensation Awards shall be
disclosed and reapproved by shareholders no later than the first shareholder
meeting that occurs in the fifth year following the year in which shareholders
previously approved such provisions, in each case in order for certain Awards
granted after such time to be exempt from the deduction limitations of Section
162(m) of the Code.  Nothing in this clause, however, shall affect the validity
of Awards granted after such time if such shareholder approval has not been
obtained.


(s)           Expenses; Gender; Titles and Headings.  The expenses of
administering the Plan shall be borne by the Company and its
Affiliates.  Masculine pronouns and other words of masculine gender shall refer
to both men and women.  The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.


(t)           Other Agreements.  Notwithstanding the above, the Committee may
require, as a condition to the grant of and/or the receipt of Common Shares
under an Award, that the Participant execute lock-up, shareholder or other
agreements, as it may determine in its sole and absolute discretion.


(u)           Payments.  Participants shall be required to pay, to the extent
required by applicable law, any amounts required to receive Common Shares under
any Award made under the Plan.


(v)           Section 409A.  The provisions of the Plan are intended to comply
with the provisions of Section 409A of the Code and the regulations thereunder
so as to avoid the imposition of an additional tax under Section 409A of the
Code (a “409A Tax”).  Notwithstanding any provision of the Plan to the contrary,
if any provision of the Plan or Award agreement would result in the imposition
of a 409A Tax, such provision shall be automatically reformed so as to avoid the
imposition of a 409A Tax and such reformation shall be deemed to not have an
adverse effect on a Participant’s rights with respect any Award.


*     *      *


As adopted by the Board of Directors of TurkPower Corporation on August  ___,
2011.


As approved by the shareholders of TurkPower Corporation on ____________  ____,
2011.
 

26 

--------------------------------------------------------------------------------